Case 20-10343-LSS   Doc 975   Filed 07/08/20   Page 1 of 7
Case 20-10343-LSS   Doc 975   Filed 07/08/20   Page 2 of 7

                    EXHIBIT A
                                                  Case 20-10343-LSS                          Doc 975                    Filed 07/08/20                  Page 3 of 7
                                                                                                       Exhibit A
                                                                                                 Core/2002 Service List
                                                                                                Served as set forth below

                    Description                                         Name                                        Address                    Fax                       Email                 Method of Service
Notice of Appearance and Request for Notices       Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214-544-4040 ctimmons@abernathylaw.com             Email
Counsel to Collin County Tax Assessor/Collector                                              Attn: Larry R. Boyd                                       bankruptcy@abernathylaw.com
                                                                                             Attn: Emily M. Hahn                                       ehahn@abernathy-law.com
                                                                                             1700 Redbud Blvd, Ste 300
                                                                                             McKinney, TX 75069
Notice of Appearance/Request for Notices.          Adams and Reese LLP                       Attn: Henry C. Shelton, III                                Henry.Shelton@arlaw.com              Email
Counsel to Chickasaw Council, Boy Scouts of                                                  6075 Poplar Ave, Ste 700
America, Inc.                                                                                Memphis, TN 38119
Notice of Appearance/Request for Notices           AM Saccullo Legal, LLC                    Attn: Anthony M. Saccullo                    302-836-8787 ams@saccullolegal.com                 Email
Counsel for Jorge Vega and all other current or                                              Attn: Mary E. Augustine, Esq.                             meg@saccullolegal.com
future personal injury claimants                                                             27 Crimson King Drive
                                                                                             Bear, DE 19701
Notice of Appearance/Request for Notices           Andrews & Thornton                        Attn: Anne Andrews                           949-315-3540 aa@andrewsthornton.com                Email
Counsel for Jorge Vega and all other current or                                              Attn: John C. Thornton
future personal injury claimants                                                             4701 Von Karman Ave, Suite 300
                                                                                             Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                     Attn: Bill Bowden                            302-654-2067 wbowden@ashbygeddes.com               Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                          500 Delaware Avenue, 8th Floor
America                                                                                      P.O. Box 1150
                                                                                             Wilmington, DE 19899-1150
Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                       jperkins@bakermanock.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              5260 North Palm Avenue, Suite 421
                                                                                             Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                Attn: Erin R. Fay                                          efay@bayardlaw.com                   Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Gregory J. Flasser                                   gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                             600 N King St, Ste 400
City Fire Insurance Company                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                       Attn: David M. Klauder                       302-397-2557 dklauder@bk-legal.com                 Email
Counsel for Various Tort Claimants                                                           1204 N. King Street
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302-655-6827 bmccullough@bodellbove.com            Email
Counsel for Agricultural Insurance Company                                                   1225 N King St, Ste 1000
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                       tjacobs@bradleyriley.com             Email
Counsel for the National Surety Corporation                                                  320 W Ohio St, Ste 3W
                                                                                             Chicago, IL 60654
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415-227-0770 schristianson@buchalter.com           Email
Counsel for Oracle America, Inc                                                              55 Second Street, 17th Floor
                                                                                             San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                              Attn: Daniel W. Van Horn                                   Danny.VanHorn@butlersnow.com         Email
for Chicksaw Council, BSA, Inc.                                                              P.O. Box 171443
                                                                                             Memphis, TN 38187-1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336-478-1145 bcl@crlaw.com                         Email
Counsel for Arrowood Indemnity Company                                                       235 N. Edgeworth St.
                                                                                             P.O. Box 540
                                                                                             Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP          Attn: Mark Desgrosseilliers                  302-295-0199 degross@chipmanbrown.com              Email
for Jane Doe, Party in Interest                                                              1313 N Market St, Ste 5400
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617-248- 4000 dgooding@choate.com                  Email
Counsel for Liberty Mutual Insurance Company                                                 Attn: Jonathan D. Marshall                                 jmarshall@choate.com
                                                                                             Attn: Michael J. Foley, Jr.                                mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania             Dept of Labor & Industry                     717-787-7671 ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                     Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                          651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                Harrisburg, PA 17121

Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                   kbifferato@connollygallagher.com     Email
Counsel for IRC Burnsville Crossing, LLC                                                     Attn: Kelly M. Conlan                                      kconlan@connollygallagher.com
                                                                                             1201 N Market St, 20th Fl
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973-267-6442 kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                       Attn: Lorraine Armenti                                    larmenti@coughlinduffy.com
                                                                                             Attn: Michael Hrinewski                                   mhrinewski@coughlinduffy.com
                                                                                             350 Mount Kemble Ave.
                                                                                             PO Box 1917
                                                                                             Morristown, NJ 0796
Notice of Appearance and Request for Notices       Crew Janci LLP                            Attn: Stephen Crew                                         peter@crewjanci.com                  Email
Counsel to Abuse Victims                                                                     Attn: Peter Janci                                          steve@crewjanci.com
                                                                                             1200 NW Naito Pkwy, Ste 500
                                                                                             Portland, OR 97209
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                            Attn: Jason P. Hood                                        Jason.Hood@davieshood.com            Email
for Chicksaw Council, BSA, Inc.                                                              22 North Front Street, Suite 620
                                                                                             Memphis, TN 38103-2100
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                      Attn: Bruce R. Ewing                                       ewing.bruce@dorsey.com               Email
Counsel for Girl Scouts of the United States of                                              Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com
America                                                                                      51 W 52nd St
                                                                                             New York, NY 10019
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                      Attn: Eric Lopez Schnabel                                  schnabel.eric@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                              Attn: Alessandra Glorioso                                  glorioso.alessandra@dorsey.com
America                                                                                      300 Delaware Ave, Ste 1010
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Doshi Legal Group, P.C.                   Attn: Amish R. Doshi                                       amish@doshilegal.com                 Email
Counsel to Oracle America, Inc.                                                              1979 Marcus Ave, Ste 210E
                                                                                             Lake Success, NY 11042
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP         Attn: Michael P. Pompeo                      317-569-4800 michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                    1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                           New York, NY 10036-2714
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP         Attn: Patrick A. Johnson                     302-467-4201 patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                    Attn: Kaitlin W. MacKenzie                                kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                           222 Delaware Ave, Ste 1410
                                                                                             Wilmington, DE 19801-1621



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                         Page 1 of 5
                                                   Case 20-10343-LSS                                  Doc 975                    Filed 07/08/20           Page 4 of 7
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                   Description                                              Name                                             Address            Fax                         Email                    Method of Service
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                      317-569-4800 jay.jaffe@faegredrinker.com                Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     600 E. 96th St, Ste 600
End Popcorn Company                                                                                   Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson             302-467-4201 patrick.jackson@faegredrinker.com          Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                   Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards            302-394-9228 drichards@finemanlawfirm.com               Email
Counsel for National Union Fire Insurance Co of PA,                                                   1300 N King St
AIG                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Richard J. Bernard             212-687-2329 rbernard@foley.com                         Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Victor Vilaplana               858-792-6773 vavilaplana@foley.com                      Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow               312-863-5000 sgummow@fgppr.com                          Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                               ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notices              Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson           312-224-1201 panderson@foxswibel.com                    Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices          Gilbert LLP                                     Attn: Kami Quinn                                    quinnk@gilbertlegal.com                  Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                                neelym@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                    grime@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Core Parties                                          Internal Revenue Service                        Centralized Insolvency Operation     855-235-6787                                            First Class Mail
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                         Attn: Reann Warner                   302-656-5875 raeann@jcdelaw.com                         Email
Counsel for Certain Claimants                                                                         Attn: Thomas C. Crumplar                          tom@jcdelaw.com
                                                                                                      750 Shipyard Dr., Suite 200
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr           803-727-1059 gjowers@JJSJustice.com                     Email
Counsel for Claimant J.M. as party in interest                                                        500 Taylor St, Ste 301
                                                                                                      Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                         Attn: Phil Martin                                   louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                         Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton             206-682-7100 bleaverton@karrtuttle.com                  Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly               432-363-9121 mkelly@kmdfirm.com                         Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                            dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                           mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer             212-715-8000 tmayer@kramerlevin.com                     Email
Counsel for the Official Committee of Unsecured                                                       Attn: Rachel Ringer                               rringer@kramerlevin.com
Creditors                                                                                             Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                                      Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                                      Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                                      177 Ave of the Americas
                                                                                                      New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Adam J. Goldberg               212-751-4864 adam.goldberg@lw.com                       Email
Counsel for The Church of Jesus Christ of Latter-day                                                  885 3rd Ave
Saints                                                                                                New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Jeffrey E Bjork                213-891-8763 jeff.bjork@lw.com                          Email
Counsel for The Church of Jesus Christ of Latter-day                                                  Attn: Kimberly A Posin                            kim.posin@lw.com
Saints                                                                                                Attn: Nicholas J Messana                          nicholas.messana@lw.com
                                                                                                      355 S Grand Ave, Ste 100
                                                                                                      Los Angeles, CA 90071-1560
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller               469-221-5003 dallas.bankruptcy@publicans.com            Email
Counsel for Dallas County                                                                             2777 N. Stemmons Fwy, Ste 1000
                                                                                                      Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP            Attn: John P. Dillman                713-844-3503 houston_bankruptcy@publicans.com           Email
Counsel for Houston Liens, Harris County, Cleveland                                                   P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                            Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                              Attn: Alan C. Hochheiser             216-472-8510 ahochheiser@mauricewutscher.com            Email
Counsel for AmTrust North America, Inc. on behalf                                                     23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                            Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC              Attn: Tara LeDay                     512-323-3205 tleday@mvbalaw.com                         Email
Counsel for The County of Anderson, Texas, The                                                        P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                   Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 2 of 5
                                                Case 20-10343-LSS                                     Doc 975                      Filed 07/08/20          Page 5 of 7
                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                     Description                                       Name                                                 Address               Fax                      Email                      Method of Service
Notice of Appearance/Request for Notices           McDermott Will & Emery LLP                         Attn: Ryan S. Smethurst                202-756-8087 rsmethurst@mwe.com                        Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                            mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                  617-542- 2241 kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                                 ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                           lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                     508-898-1502 kfoley@mirickoconnell.com                 Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                     508-791-8502 pcarey@mirickoconnell.com                 Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                        573-751-7232 deecf@dor.mo.gov                          Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin                 302-656-2769 bmclaughlin@monlaw.com                    Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                 rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman                302-571-1750 jwaxman@morrisjames.com                   Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                 emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices          Morris James LLP                                    Attn: Brett D. Fallon                  302-571-1750 bfallon@morrisjames.com                   Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                               bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                    Attn: Derek C. Abbott                  302-658-7036 dabbott@mnat.com                          Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                   jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                    emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                             aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                               ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices         Nagel Rice LLP                                        Attn: Bradley L Rice                  973-618-9194 brice@nagelrice.com                       Email
Counsel for Jack Doe, Creditor and Defendant in                                                        103 Eisenhower Pkwy
Adversary Case                                                                                         Roseland, NJ 07068
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                     A n: William E. Winﬁeld               805-604-      wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                      300 E Esplande Dr, Ste 1170           4150
                                                                                                       Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP     Attn: Matthew S. Sorem                312-585-1401 msorem@nicolaidesllp.com                  Email
Counsel for Allianz Global Risks US Insurance                                                          10 S. Wacker Dr., 21st Floor
Company                                                                                                Chicago, IL 60606
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                        Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                              1301 Ave of the Americas
Association                                                                                            New York, NY 10019-6022
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                        Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Counsel for JPMorgan Chase Bank, National                                                              Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                            Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                                       2200 Ross Avenue, Suite 3600
                                                                                                       Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                        Attn: Christopher S. Murphy           512-936- 1409 christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                     Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                       Bankruptcy & Collections Division
                                                                                                       P.O. Box 12548
                                                                                                       Austin, TX 78711-2548
Core Parties                                       Office of the United States Trustee                 Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov              First Class Mail
Office of the United States Trustee                                                                    Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov                 Email
                                                                                                       844 King St, Suite 2207
                                                                                                       Lockbox 35
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP                   Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                        Email
Counsel to the Tort Claimants' Committee                                                               Attn: Linda F. Cantor                              lcantor@pszjlaw.com
                                                                                                       10100 Santa Monica Blvd, 13th Fl
                                                                                                       Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP                   Attn: Robert Orgel                    302-652-4400 rorgel@pszjlaw.com                        Email
Counsel for the Tort Claimants' Committee                                                              Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                                       Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                                       Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                                       919 N Market St.,17th Floor
                                                                                                       P.O. Box 8705
                                                                                                       Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices           Pension Benefit Guaranty Corporation                Attn: Patricia Kelly, CFO             202-326-4112 kelly.patricia@pbgc.Gov                   Email
Counsel for the Pension Benefit Guaranty                                                               Attn: Cassandra Burton, Attorney                   burton.cassandra@pbgc.gov
Corporation                                                                                            Attn: Craig Fessenden                              fessenden.craig@pbgc.gov
                                                                                                       1200 K St NW
                                                                                                       Washington, DC 20005
Notice of Appearance/Request for Notices           Pfau Cochran Vertetis Amala PLLC                    Attn: Michael T. Pfau                 206-623-3624 michael@pcvalaw.com                       Email
Counsel for Various Tort Claimants                                                                     Attn: Jason P. Amala                               jason@pcvalaw.com
                                                                                                       Attn: Vincent T. Nappo                             vnappo@pcvalaw.com
                                                                                                       403 Columbia Street, Suite 500
                                                                                                       Seattle, WA 98104




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 3 of 5
                                                 Case 20-10343-LSS                              Doc 975                     Filed 07/08/20               Page 6 of 7
                                                                                                           Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                    Description                                               Name                                     Address                  Fax                           Email            Method of Service
Notice of Appearance/Request for Notices              Phillips Lytle LLP                        Attn: Angela Z Miller                      716-852-6100 amiller@phillipslytle.com            Email
Counsel for Pearsons Education, Inc. and NSC                                                    One Canalside, 125 Main St
Pearsons, Inc.                                                                                  Buffalo, NY 14203,
Notice of Appearance/Request for Notices              Reed Smith LLP                            Attn: Kurt F. Gwynne                       302-778-7575 kgwynne@reedsmith.com                Email
Counsel to the Official Committee of Unsecured                                                  Attn: Katelin A. Morales                                kmorales@reedsmith.com
Creditors                                                                                       120 N Market St, Ste 1500
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA              Attn: Michael Merchant                     302-651-7701 merchant@rlf.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                            Attn: Brett Haywood                                     haywood@rlf.com
Saints                                                                                          One Rodney Square
                                                                                                920 N King St
                                                                                                Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP       Attn: Richard A. Barkasy, Esq.             302-888-1696 rbarkasy@schnader.com                Email
Jointly as the Surviving Parents of E.J.K., a Minor                                             Attn: Kristi J. Doughty, Esq.                           kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.           Attn: R. Karl Hill                         302-888- 0606 khill@svglaw.com                    Email
Counsel for Liberty Mutual Insurance Company                                                    222 Delaware Ave, Ste 1500
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.       Attn: Michael Marchese                                   michael.marchese@scouting.org       Email
Sequoia Council of Boy Scouts, Inc.                                                             6005 N. Tamera Avenue
                                                                                                Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: James P. Ruggeri                     202-469-7751 jruggeri@goodwin.com                 Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
City Fire Insurance Company                                                                     Attn: Abigail W. Williams             1875              awilliams@goodwin.com
                                                                                                K St NW, Ste 600
                                                                                                Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: Eric S. Goldstein                    860-251-5218 egoldstein@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                     One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                Hartford, CT 06103-1919                                 bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                              Attn: Blair Warner                         312-853-7036 blair.warner@sidley.com              Email
Counsel for Debtor                                                                              Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                                Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                                Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                                One South Dearborn Street
                                                                                                Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                         Attn: Jessica C. Boelter                   212-839-5599 jboelter@sidley.com                  Email
Counsel for Debtor                                                                              787 Seventh Avenue
                                                                                                New York, NY 10019
Notice of Appearance/Request for Notices              Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                                  stamoulis@swdelaw.com               Email
Counsel for Century Indemity Company, as                                                        A n: Stama os Stamoulis                                  weinblatt@swdelaw.com
successor to CCI Insurance Company                                                              A n: Richard Weinbla
                                                                                                800 N West St, Ste 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices               Stark & Stark, PC                        Attn: Joseph H Lemkin                      609-896-0629 jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                            P.O. Box 5315
action pending in the Superior Court of New Jersey,                                             Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC          Attn: William D. Sullivan                  302-428-8195 bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                          919 N Market St, Ste 420
J. Pai                                                                                          Wilmington, DE 19801

Notice of Appearance/Request for Notices              Synchrony Bank                            c/o PRA Receivables Management, LLC        757-351-3257 claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County   Attn: President                                                                              First Class Mail
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                   First Class Mail
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower - Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC             Attn: James Tobia                          302-656-8053 jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson                                                            Wilmington, DE 19806


Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                                   mjoyce@mjlawoffices.com             Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                        Attn: Thomas S. Neuberger                  302-655-0582 tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                              sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                   Attn: Tad Thomas                           877-955-7002 tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance/Request for Notices              Tremont Sheldon Robinson Mahoney PC       Attn: Cindy Robinson                       203-366-8503 crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                      dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP      Attn: David M. Fournier                    302-421-8390 david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                         marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 4 of 5
                                                  Case 20-10343-LSS                            Doc 975                     Filed 07/08/20         Page 7 of 7
                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                     Description                                      Name                                            Address             Fax                        Email           Method of Service
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg              404-885-3900 harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                                  Attn: Matthew G. Roberts                           matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                      600 Peachtree St NE, Ste 3000
                                                                                               Atlanta, GA 30308
Core Parties                                       United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                            First Class Mail
                                                                                               Room 2242
                                                                                               Washington, DC 20530-0001
Core Parties                                       US Attorney For Delaware                    Attn: David C Weiss                   302-573-6220 usade.ecfbankruptcy@usdoj.gov    First Class Mail
                                                                                               1007 Orange St, Ste 700                                                             Email
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard Mason                   212-403-2252 rgmason@wlrk..com                First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                dkmayer@wlrk.com                 Email
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                          jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                    Attn: Riley C. Walter                              rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                265 E. River Park Circle, Suite 310
                                                                                               Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                        Attn: Paul A Fanning                  252-215-4077 paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                    P.O. Box 8088
                                                                                               Greenville, NC 27835-8088
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                             rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                               The Renaissance Centre
America, Inc.                                                                                  405 North King Street, Suite 500
                                                                                               Wilmington, Delaware 19801
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                               tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                               Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                  Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices           Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202-663-6363 craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                  1875 Pennsylvania Ave NW
The Continental Insurance Company                                                              Washington, DC 20006
Notice of Appearance/Request for Notices           Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302-252-4330 matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                      Attn: Morgan Patterson                             morgan.patterson@wbd-us.com
Association                                                                                    1313 N Market St, Ste 1200
                                                                                               Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr             302-576-3325 jpatton@ycst.com                 First Class Mail
Counsel for Prepetition Future Claimants’                                                      Attn: Robert Brady                                 rbrady@ycst.com                  Email
Representative                                                                                 Attn: Edwin Harron                                 eharron@ycst.com
                                                                                               Rodney Square
                                                                                               1000 N King St
                                                                                               Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                            Page 5 of 5
